Citation Nr: 0105227	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was denied in a series of RO and Board 
decisions prior to an adverse March 1994 Memorandum Decision 
from the United States Court of Appeals for Veterans Claims 
(Court).

2.  Evidence submitted since the March 1994 Court decision is 
new but does not bear directly and substantially on the 
question of whether the veteran incurred a psychiatric 
disorder as a result of service.


CONCLUSIONS OF LAW

1.  The March 1994 Court decision is final.  38 U.S.C.A. 
§ 7291 (West 1991 & Supp. 2000).

2.  Evidence received since the March 1994 Court decision is 
not new and material, and the veteran's claim for service 
connection for a psychiatric disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105, 7291 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, VA's duty to assist the veteran with 
the development of facts pertinent to a claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) is limited to new claims for 
compensation and not for claims to reopen.  VA, however, has 
recognized a responsibility to attempt to obtain evidence 
from any new source identified by the claimant in the case of 
a claim to reopen.  See VBA (Veterans Benefits 
Administration) Fast Letter No. 01-13 (Feb. 5, 2001).  In 
this case, the veteran has not identified any sources of 
evidence from which additional medical records might be 
obtained.  During his June 2000 VA hearing, the veteran said 
that he was receiving Social Security Administration 
disability benefits, but he did not specify that the decision 
to grant such benefits, either in part or in whole, was 
predicated on the disability at issue in this case.  As such, 
the Board finds that no further development is warranted 
prior to determining whether the veteran's claim should be 
reopened.

Generally, a final decision issued by an RO, the Board, or 
the Court may not thereafter be reopened and allowed, and a 
claim predicated on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105, 7291 (West 1991 & 
Supp. 2000); see also 38 C.F.R. §§ 20.302, 20.1103 (2000).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a February 1967 decision, the Board denied this claim on 
the basis that a psychiatric disorder (characterized as 
"nervousness") was not incurred as a result of service or 
the veteran's service-connected skin disorder.  Subsequently, 
this benefit was also denied in rating decisions issued in 
May 1967, July 1967, July 1968, January 1969, June 1969, 
January 1970, August 1970, and October 1970.  The veteran 
initiated an appeal of this denial in July 1971, but, in a 
March 1973 decision, the Board found that his appeal of this 
denial was not timely.

Following the receipt of a statement from a private doctor in 
support of the veteran's claim, the RO, in rating decisions 
issued in March and July of 1985, determined that new and 
material evidence has not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran again appealed this denial, but, in a 
June 1987 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Subsequently, in letters dated in May 1989 
and August 1989 and in rating decisions issued in October 
1990, March 1991, and September 1991, the RO again determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  The veteran appealed and the 
denial was continued on the basis of the absence of new and 
material evidence in an October 1992 Board decision and a 
March 1994 Court Memorandum Decision.  The veteran took no 
action to appeal the Court decision to the United States 
Court of Appeals for the Federal Circuit.
 
Subsequently, the veteran's claim was denied on the basis of 
the lack of new and material evidence in rating decisions 
issued in December 1997 and June 1998.  Although the present 
appeal arose from the noted March 1999 rating decision, the 
Board does not find the two prior decisions to be final 
because the veteran has been in regular correspondence with 
the RO on this matter during the period immediately following 
the issuance of those decisions.  See 38 C.F.R. §§ 20.201, 
20.302 (2000).  However, the March 1994 Court decision is 
final under 38 U.S.C.A. § 7291 (West 1991 & Supp. 2000).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is the evidence added to the record since that decision.  
This evidence includes lay submissions and the reports of VA 
examinations from September 1997 and October 1999.

The lay evidence received into the claims file since March 
1994 includes statements from the veteran, numerous letters 
written by him during service, his June 2000 VA Travel Board 
hearing testimony, and a July 1951 statement from a minister.  
The evidence from the veteran, notably his hearing testimony, 
reflects his view that his claimed psychiatric disorder is 
related to service; the in-service letters indicate his 
various reactions to his surroundings during service.  The 
1951 statement from a minister includes a notation of the 
veteran's "melancholy nature."  However, neither the 
veteran nor the minister has been shown to possess the 
requisite level of medical expertise needed to provide a 
competent opinion regarding medical causation.  See YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  As such, these 
submissions, while new, do not bear directly bear directly 
and substantially on the question of whether the veteran 
incurred a psychiatric disorder as a result of service.  

As to the noted VA examination reports, the Board initially 
notes that the September 1997 VA general medical examination 
report indicates that the veteran "could have" 
neurodermatitis, but this disability was not shown upon 
examination (the veteran is service-connected for dermatitis 
at a protected rating of 10 percent).  No further information 
is provided regarding the veteran's claimed psychiatric 
disorder.  The October 1999 VA psychiatric examination report 
reflects that the veteran has a personality disorder, but his 
symptoms did not meet the criteria for a psychiatric 
disorder.  See 38 C.F.R. § 3.303(c) (2000) (personality 
disorders are not considered diseases within the meaning of 
legislation concerning VA compensation).  As such, these 
reports, while new, do not contain any findings that bear 
directly and substantially on the question of whether the 
veteran incurred a psychiatric disorder as a result of 
service.  

In short, none of the evidence received into the record 
subsequent to the March 1994 Court decision bears directly 
and substantially on the question of whether the veteran 
incurred a psychiatric disorder as a result of service.  As 
such, no new and material evidence has been submitted, and 
the veteran's claim for service connection for this disorder 
may not be reopened.


ORDER

The veteran's previously denied claim for service connection 
for a psychiatric disorder is not reopened, in the absence of 
new and material evidence in support of the claim.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

